Me. Chief Justice Hernández
delivered the opinion of the court.
In this cause the defendant, Alonso Trápaga was found guilty by the District Court of San Juan by judgment of April 2,1908, of the crime of assault and battery, and therefore sentenced to pay a fine of $20 or in default to suffer imprisonment for 10 days; and from this judgment he took an appeal, but no bill of exceptions or statement of facts has been received, nor has any brief been filed in support of the appeal.
At the hearing the appellant entered an appearance through his counsel and prayed for the reversal of the judgment appealed from on the ground that the complaint of which the municipal court of Vega Baja originally took cognizance alleged only that the defendant had assaulted Ulises Jiménez with a sharp instrument, without stating that he had done so maliciously and unlawfully; but as this objection was not raised at the proper time, we cannot discuss and decide it on appeal. Only objections to the jurisdiction of the court or that the facts stated do not constitute a public offense may be raised at any stage of the proceedings according to section 161 of the Code of Criminal Procedure.
A careful examination of the record does not disclose the commission of any material error of any kind.
For the reasons stated, the judgment appealed from should be affirmed, with the costs of the appeal against the appellant.

Affirmed.

Justices Figueras, MacLeary and Wolf concurred.